Exhibit 10.30

CONTRIBUTION AGREEMENT

between

DUKE REALTY LIMITED PARTNERSHIP ET AL.

and

QUANTICO REAL ESTATE LLC

and

BELBROOK REALTY CORPORATION

as of December 6, 2006

 

 

 


--------------------------------------------------------------------------------


 

Table of Contents

 ARTICLE 1

 

Background

 

1

 

 

 

 

 

ARTICLE 2.

 

Agreement to Contribute; Description of Property; Defined Terms

 

3

 

 

 

 

 

ARTICLE 3.

 

Contribution Subject to Leases

 

4

 

 

 

 

 

ARTICLE 4.

 

Reserved

 

5

 

 

 

 

 

ARTICLE 5.

 

Form of Contribution

 

5

 

 

 

 

 

ARTICLE 6.

 

Closing

 

6

 

 

 

 

 

ARTICLE 7.

 

Reserved

 

10

 

 

 

 

 

ARTICLE 8.

 

Conditions to Closing

 

10

 

 

 

 

 

ARTICLE 9.

 

Default

 

12

 

 

 

 

 

ARTICLE 10.

 

Entire Agreement Herein

 

13

 

 

 

 

 

ARTICLE 11.

 

Damage or Destruction; Condemnation

 

13

 

 

 

 

 

ARTICLE 12.

 

Representations and Warranties of Duke

 

15

 

 

 

 

 

ARTICLE 14.

 

Apportionment of Rents, Taxes and Other Charges

 

22

 

 

 

 

 

ARTICLE 15.

 

Broker

 

23

 

 

 

 

 

ARTICLE 16.

 

Mutual Indemnification

 

24

 

 

 

 

 

ARTICLE 17.

 

Taxes

 

24

 

 

 

 

 

ARTICLE 18.

 

Indemnity and Agreement Regarding Special Title Situation

 

 

 

 

 

 

 

ARTICLE 19.

 

Recording

 

26

 

 

 

 

 

ARTICLE 20.

 

Notices

 

27

 

 

 

 

 

ARTICLE 21.

 

Captions; Exhibits

 

28

 

i


--------------------------------------------------------------------------------


 

ARTICLE 22.

 

Successors and Assigns

 

28

 

 

 

 

 

ARTICLE 23.

 

Closing Costs

 

28

 

 

 

 

 

ARTICLE 24.

 

Governing Law

 

28

 

 

 

 

 

ARTICLE 25.

 

Multiple Counterparts

 

28

 

 

 

 

 

ARTICLE 26.

 

Representations and Warranties of Company

 

28

 

 

 

 

 

ARTICLE 26.

 

Representations and Warranties of Belbrook

 

29

 

 

 

 

 

ARTICLE 27.

 

Post-Closing Obligations

 

29

 

Exhibits

Exhibit A

 

Reserved

Exhibit B

 

Operating Agreement

Exhibit C

 

Description of Liberty Center II

Exhibit D

 

Description of Liberty Center III

Exhibit E

 

Description of 4805 Stonecroft Boulevard

Exhibit F

 

Description of 4803 Stonecroft Boulevard

Exhibit G

 

Description of 4801 Stonecroft Boulevard

Exhibit H-1

 

Description of 107 Carpenter Road, TransDulles

Exhibit H-2

 

Description of 109 Carpenter Road, TransDulles

Exhibit H-3

 

Description of 22601 Davis Drive, TransDulles

Exhibit H-4

 

Description of 22633 Davis Drive, TransDulles

Exhibit H-5

 

Description of 22635 Davis Drive, TransDulles

Exhibit H-6

 

Description of 22825 Davis Drive, TransDulles

Exhibit H-7

 

Description of 22750 Davis Drive, TransDulles

Exhibit H-8

 

Description of 22815 Davis Drive, TransDulles

Exhibit H-9

 

Description of 22879 Davis Drive, TransDulles

Exhibit H-10

 

Description of 22880 Davis Drive, TransDulles

Exhibit H-11

 

Description of 22620 Sally Ride, TransDulles

Exhibit H-12

 

Description of 22626 Sally Ride, TransDulles

Exhibit H13

 

Description of 22645 Sally Ride, TransDulles

Exhibit I

 

Description of Liberty Center I

Exhibit J

 

Personal Property

Exhibit K

 

Gross Agreed Value of Assets

Exhibit L

 

Assignment of Member Interests

Exhibit M

 

Other Property Owned

 

ii


--------------------------------------------------------------------------------


 

Exhibit N

 

Future Development Investment Agreement

Exhibit O

 

Liabilities

Exhibit P

 

Rent Roll and Accounts Receivable Aging Report

Exhibit Q

 

Operating Contracts

Exhibit R

 

Litigation

Exhibit S

 

Personal Property Encumbrances

Exhibit T

 

Certification of Non Foreign Status

Exhibit U

 

Disclosure Items

Exhibit V

 

Unpaid Balance of Assumed Loans

Exhibit W

 

Balances of Escrows

 

iii


--------------------------------------------------------------------------------


 

CONTRIBUTION AGREEMENT

THIS AGREEMENT (the “Agreement”) made and entered into as of the 6th  day of
December, 2006 (the “Effective Date) by and among Duke Realty Limited
Partnership (“Duke”), an Indiana limited partnership, the Owning Entities (as
defined below), Quantico Real Estate LLC (the “Company”), a Delaware limited
liability company and Belbrook Realty Corporation (“Belbrook”), a Delaware
corporation.

NOW, THEREFORE, in consideration of One Dollar ($1.00), the covenants set forth
in this Agreement and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

ARTICLE 1.  Background:

(a)           The Company.  The Company was formed in the State of Delaware on
November 16, 2006 and has qualified to do business in the Commonwealth of
Virginia.  Duke and Belbrook intend to enter into that certain Operating
Agreement (the “Operating Agreement”) relating to the Company, in the form
attached hereto as Exhibit B.

(b)           The Owning Entities.

(i)            Westfields Buildings, LLC (“Westfields Buildings”) is a Delaware
limited liability company, whose sole member is WTM Master Building, LLC (“WTM
Master Building”), the sole member of which is Duke.  The member interest in
Westfields Buildings is referred to as the “Westfields Buildings Member
Interest.”

(ii)           Westfields Liberty II, LLC (“Westfields II”) is a Delaware
limited liability company, the sole member of which is Westfields Buildings. 
The member interest in Westfields II is referred to as the “Westfields II Member
Interest.”

(iii)          Westfields II is the owner of property known as Liberty Center II
more particularly described in Exhibit C.

(iv)          Westfields Liberty III, LLC (“Westfields III”) is a Delaware
limited liability company, the sole member of which is Westfields Buildings. 
The

1


--------------------------------------------------------------------------------


member interest in Westfields III is referred to as the “Westfields III Member
Interest.”

(v)           Westfields III is the owner of property known as Liberty Center
III more particularly described in Exhibit D.

(vi)          Westfields Stonecroft 4805, LLC (“Westfields 4805”) is a Delaware
limited liability company, whose sole member is Westfields Buildings.  The
member interest in Westfields 4805 is referred to as the “Westfields 4805 Member
Interest”.

(vii)         Westfields 4805 is the owner of property known as 4805 Stonecroft
Boulevard more particularly described in Exhibit E.

(viii)        Westfields Stonecroft 4803, LLC (“Westfields 4803”) is a Delaware
limited liability company whose sole member is Westfields Buildings.  The member
interest in Westfields 4803 is referred to as the “Westfields 4803 Member
Interest.”

(ix)           Westfields 4803 is the owner of property known as 4803 Stonecroft
Boulevard more particularly described in Exhibit F.

(x)            Westfields Buildings II, LLC (“Westfields Buildings II”) is a
Delaware limited liability company whose sole member is WTM Master Building. 
The member interest in Westfields Buildings II is referred to as the “Westfields
Buildings II Member Interest.”

(xi)           Westfields Buildings II is the owner of property known as 4801
Stonecroft Boulevard more particularly described in Exhibit G.

(xii)          TransDulles Buildings, LLC (“TransDulles”) is a Delaware Limited
Liability company whose sole member is WTM Master Building.  The member interest
in TransDulles is referred to as the “TransDulles Member Interest.”

(xiii)         TransDulles is the owner of thirteen (13) parcels of property
which are described in Exhibits H-1 through H-13.

(xiv)        Westfields Liberty I, LLC (“Westfields I”) is a Delaware limited
liability company whose sole member is Duke.  The member interest in Westfields
I is referred to as the “Westfields I Member Interest.”

2


--------------------------------------------------------------------------------


(xv)         Westfields I is the owner of property known as Liberty Center I
more particularly described in Exhibit I.

(xvi)        Westfields II, Westfields III, Westfields 4805, Westfields 4803,
Westfields Buildings II, TransDulles and Westfields I are collectively referred
to as “Property Owners.”

(xvii)       The Property Owners, together with Westfields Buildings, WTM Master
Building and Duke are collectively referred to as the “Owning Entities.”

ARTICLE 2. Agreement to Contribute; Description of Property; Defined Terms: (a)
Duke agrees to cause WTM Master Buildings to contribute to the Company, and
Belbrook agrees to cause the Company to accept upon the terms and conditions
hereinafter set forth the Westfields Buildings Member Interest, the Westfields
Buildings II Member Interest and the TransDulles Member Interest.  Duke further
agrees to contribute to the Company and Belbrook agrees to cause the Company to
accept upon the terms and conditions hereinafter set forth the Westfields I
Member Interest.

(b)           For the purposes of this Agreement, the following items referred
to in clauses (b)(i), (ii), (iii), (iv) and (v) are hereinafter sometimes
referred to as the “Property”:  (i) certain premises described in Exhibits C, D,
E, F, G, H1 through H13 and I, together with all right, title and interest of
Property Owners in and to any land lying in the bed of any street (opened or
proposed) adjacent to or abutting or adjoining such premises, together with all
right, title and interest of Property Owners in and to all rights, privileges,
rights of way and easements appurtenant to such premises, including, without
limitation, all minerals, oil or gas on or under such premises, development
rights, air rights, water rights and any easements, rights of way or other
interests in, on, or under any land, highway, alley, street or right of way
abutting or adjoining such premises (all of the foregoing, the “Real Property”),
(ii) all buildings and other improvements located thereon (the “Improvements”,
and, together with the Real Property, the “Premises”), (iii) all items of
personal property owned by Property Owners and located on the Premises or used
in connection with the ownership or operation of the Premises, described in
Exhibit J attached hereto and incorporated herein by reference, including,
without implied limitation, whether or not listed on Exhibit J, all furniture,
fixtures, equipment, machines, apparatus, appliances, supplies and personal
property of every nature and description and all replacements thereof owned by
Property Owners and located on the Premises or used in connection therewith,

3


--------------------------------------------------------------------------------


including the non-exclusive right to use the trade names “Westfields” and
“TransDulles” (collectively, the “Trade Name”), but excluding any telephone
numbers assigned to the Trade Name (collectively, the “Personal Property”), (iv)
any intangible property now or hereafter owned by Property Owners and used in
the ownership or operation of the Premises including, without limitation, any
plans and specifications, surveys, catalogs, booklets, manuals, files, logs,
records, correspondence, tenant lists, tenant prospect lists and other mailing
lists, sales brochures and materials, leasing brochures and materials,
advertising materials and other similar items, and all title inspections,
studies and reports, market studies and similar inspections with respect to the
sale, management, leasing, promotion, ownership, maintenance, use, occupancy and
operation of the Premises, permits, licenses, approvals, guaranties, warranties,
agreements, lease agreements, utility agreements or other rights relating to the
ownership, use or operation of the Premises (collectively, the “Intangibles”). 
The parties hereto acknowledge and agree that the cash balances of any accounts
standing in the name of the Property Owners on or before the Closing Date shall
remain the property of Duke and shall not be included in the Property to be
contributed under this Agreement.

(c)           The terms listed below shall have the following meanings
throughout this Agreement:

Gross Agreed Value:

For each Property, the Gross Agreed Value shall be the Allocated Amount set
forth in Exhibit K plus or minus any prorations at Closing, including, but not
limited to, prorations of principal and interest payments for any Assumed Loans
(as defined below) for the month of Closing.

 

 

 

 

Net Agreed Value:

The amount of the Gross Agreed Value minus the aggregate amount of all
outstanding principal and interest due and owing by Property Owners on account
of any debt secured directly or indirectly by any of the Properties or any of
the Member Interests (as hereinafter defined) (the “Assumed Loans”).

 

ARTICLE 3. Contribution Subject to Leases.  At the time of Closing the Premises
will be subject to certain leases (hereinafter called the “Leases”) described in
Exhibit P subject to new leasing activity permitted under this Agreement.  Prior
to Closing, Property Owners agree to lease the Premises in accordance with
Property Owners’ current leasing plan.  Property Owners shall keep Belbrook
apprised of leasing activity, and prior to entering into any new

4


--------------------------------------------------------------------------------


leases or lease amendments, Property Owners shall obtain the consent of
Belbrook, which consent shall not be unreasonably withheld, conditioned or
delayed.  No consent shall be required for any leasing activity of existing
Leases that are not in the Property Owner’s discretion (e.g. exercise of express
termination rights, renewal rights on pre-negotiated terms, expansion rights on
pre-negotiated terms etc.).

ARTICLE 4.  Reserved:

ARTICLE 5.  Form of Contribution:  (a) At each Closing, Duke shall contribute or
cause the appropriate Owning Entity to contribute the appropriate member
interest (the “Member Interest”) by a good and sufficient Assignment of Member
Interests (hereinafter referred to as the “Assignment of Member Interests”) in
substantially the form attached hereto as Exhibit L, running to the Company
pursuant to which the appropriate Owning Entity shall contribute, assign and
deliver to the Company the legal and beneficial title to and ownership of one
hundred percent (100%) of the Member Interest which Member Interest shall be
free and clear of any liens or other encumbrances, all in accordance with this
Agreement.  The Assignment of Member Interests shall be duly executed,
acknowledged and delivered by the appropriate Owning Entity at Closing.  It
shall be a condition of Closing that the Property shall be free from all liens,
encumbrances and encroachments from or on the Property except (i) real estate
taxes and other charges payable therewith not yet due and payable, (ii) those of
record prior to the Initial Closing or shown on a survey received prior to the
Initial Closing but not objected to by Company and agreed to be removed by Duke
prior to the Initial Closing, (iii) those Leases applicable to the Property,
subject to new leasing activity permitted under this Agreement, and (iv) New
Title Matters (hereinafter defined) which are expressly permitted pursuant to
Section 12(a)(vi) of this Agreement.  Duke covenants and agrees not to take any
action and to cause the Owning Entities not to take any action which would cause
or permit a failure of the foregoing condition.

(b)           Except as set forth on Exhibit S, the Personal Property shall be
owned by the Owning Entities free of all liens, charges, encumbrances, rights,
restrictions and agreements of any nature.

(c)           Except as provided for in Article 12, Duke shall not allow Owning
Entities to commit any acts which will result in New Title Matters (hereinafter
defined) or New Personal Property Matters (hereinafter defined) between the date
hereof and the Closing, and Duke shall not commit any acts which will result in
a

5


--------------------------------------------------------------------------------


lien or other encumbrance against the Member Interest between the date hereof
and the Closing.

ARTICLE 6.  Closing:

(a)           (i)            The closing of the contribution of the Westfields
Buildings II Member Interest and the TransDulles Member Interest (the “Initial
Closing”) shall take place at 10:00 a.m. no later than December 4, 2006 (the
“Initial Closing Date”); at the offices of Goulston & Storrs, P.C., or at such
other location as Company shall designate by five (5) business days prior
written notice.  Time is of the essence.

(ii)           The parties hereto acknowledge that certain consents from lenders
(“Existing Lenders”) of the Assumed Loans (hereinafter defined) and modification
of the relevant management agreements are necessary prior to the contribution of
Westfields I Member Interest and the Westfields Buildings Member Interest.  Each
such consent and modification shall be a “Lender Consent” if (A) such consent
does not contain any conditions which are not reasonably satisfactory to Duke or
Belbrook (Belbrook acknowledges and consents that Belbrook will be added as a
joint and several indemnitor and/or guarantor in all instances where Duke is an
indemnitor and/or guarantor on an Assumed Loan) and (B) such consent also grants
consent to all upper tier transfers and pledges of interest which additional
consent is necessary in light of the structure and secured credit facilities of
Belbrook and its owners.  Accordingly, the closing of the contribution of such
interests (the “Phase II Closing”) and the payment thereof shall occur five (5)
business days after satisfaction of any conditions to such Lender Consent (the
“Phase II Closing Date”); provided, however, if the Lender Consent is not
obtained by August 1, 2007, then Duke or Belbrook may terminate this Agreement
as to any contributions of interests that have not then been consummated by
notice to the other of them, provided that said termination notice is received
prior to the receipt of the Lender Consent.

(iii)          For purposes hereof, any reference to “Closing” shall mean the
Initial Closing or each Phase II Closing as applicable.  Any reference to
“Closing Date” shall mean the Initial Closing Date or each Phase II Closing Date
as applicable.

(b)           At each Closing, Duke shall deliver, or cause Owning Entity to
deliver, the following documents, in the form annexed hereto or otherwise
reasonably satisfactory in form and substance to Belbrook and Belbrook’s
counsel, properly executed and acknowledged as required:

6


--------------------------------------------------------------------------------


(i)                                     The Assignment of Membership Interests;

(ii)                                  An original counterpart of the Operating
Agreement executed by Duke (for the Initial Closing);

(iii)                               Lender’s Consent with respect to the
Properties which are encumbered by an Assumed Loan.

(iv)                              A certification of non-foreign status in the
form attached hereto as Exhibit T;

(v)                                 Evidence satisfactory to the Company and to
the Company’s title insurance company (the “Title Company”) that all necessary
approvals and/or consents by any other person(s) have been delivered and such
other evidence satisfactory to Company and the Title Company of Duke’s authority
and the authority of the signatory on behalf of any constituent person of Duke
to convey the Member Interest pursuant to this Agreement;

(vi)                              Affidavits sufficient for the Title Company to
delete any exceptions for parties in possession (other than tenants under the
Leases, as tenants only), mechanics’ or materialmen’s liens from, and to include
a non-imputation endorsement to, the owner’s title insurance policy (the “Title
Insurance”), and such other affidavits relating to the Title Insurance as the
Title Company may reasonably request;

(vii)                           A certificate restating as of the relevant
Closing Date all of Duke’s and Owning Entities’ representations and warranties
contained herein updated to reflect the then existing state of facts;

(viii)                        An opinion of Duke’s and Owning Entities’ in-house
counsel to the effect that Owning Entities are duly formed, validly existing and
in good standing, that all requisite action has been taken to authorize the
transaction contemplated hereby,

7


--------------------------------------------------------------------------------


and that this Agreement and all documents delivered at the Closing have been
duly executed and delivered;

(ix)                                An original of a closing statement setting
forth the Gross Agreed Value, and setting forth the closing adjustments and
prorations which affected the calculation of the Gross Agreed Value and the Net
Agreed Value (the “Closing Statement”);

(x)                                   Original tenant notification letters for
each tenant under a Lease in a form to be drafted by Company [if necessary] and
reasonably satisfactory to Duke, original notification letters to all parties to
operating and other agreements [if necessary];

(xi)                                A Designation of Person Responsible for Tax
Reporting under Internal Revenue Code Section 6045 designating Duke as the party
responsible for making the returns required under Internal Revenue Code Section
6045;

(xii)                             The original Owning Entities formation
documentation including all amendments thereto or, if not available to Duke, a
certified copy;

(xiii)                          A balance sheet of the Company as of the day of
the Closing (the “Balance Sheet”);

(xiv)                         Such other instruments as Company may reasonably
request consistent with the terms of this Agreement; and

(xv)                            An executed Future Development Investment
Agreement in the form of Exhibit N.

(c)           Attached as Exhibit K is the Gross Agreed Value of each Owning
Entity’s assets which values (minus the Closing prorations other than closing
costs) will be the Company’s initial basis in such assets for federal income tax
purposes.

(d)           At each Closing, Belbrook shall deliver, or cause to be delivered,
the following payment and documents, reasonably satisfactory in form and
substance to Duke and Duke’s counsel properly executed and acknowledged as
required:

8


--------------------------------------------------------------------------------


(i)                                     Distribution of cash in accordance with
Section 4.1 of the Operating Agreement;

(ii)                                  An original counterpart of the Assignment
of Member Interests;

(iii)                               An original counterpart of the Closing
Statement;

(iv)                              An original counterpart of the Operating
Agreement executed by Belbrook (for the Initial Closing);

(v)                                 An opinion of Belbrook’s counsel to the
effect that Company is duly formed, validly existing and in good standing, that
all requisite action has been taken to authorize the transaction contemplated
hereby, and that this Agreement and all documents delivered at the Closing have
been duly executed and delivered;

(vi)                              A certificate restating as of the relevant
Closing Date all of Belbrook’s representations and warranties contained herein
updated to reflect the then existing state of facts; and

(vii)                           An executed Future Development Investment
Agreement in the form of Exhibit N.

(e)           While it is not a condition of Closing, Duke shall request
Existing Lenders to execute a written statement, in a form provided to Duke by
Belbrook, certifying to Company as the date of such statement, (i) that the Loan
Documents (to be identified by Lender) are unmodified and in full force and
effect (or, if there have been modifications, that the Loan Documents are in
full force and effect as modified and setting forth such modifications); (ii)
the unpaid principal balance of the Assumed Loan; (iii) the date to which
interest in respect of the principal indebtedness has been paid; (iv) the amount
of any such escrows, reserves or impounds then being held by or on behalf of
Lender; (v) that to the best of Lender’s knowledge, Borrower is not in default
under the Assumed Loans (or, if Borrower is in default, describing such default
in reasonable detail); and (vi) any additional facts reasonably requested by
Belbrook.

(f)            Each Closing shall not be deemed to be completed until all
documents and payments as aforesaid have been properly delivered (and recorded
where appropriate) to the satisfaction of all parties.

 

9


--------------------------------------------------------------------------------


 

ARTICLE 7.  Reserved:

ARTICLE 8.  Conditions to Closing:

(a)           Without limiting any of the other conditions to Company’s
obligations to close set forth in this Agreement, the obligations of Company
under this Agreement are subject to the satisfaction at the time of each Closing
for the applicable Properties and Owning Entities of each of the following
conditions (any one of which may be waived in whole or in part by Company at or
prior to Closing):

(i)                                     All of the representations by Duke set
forth in this Agreement or any Exhibit attached hereto shall be true and correct
in all material respects as of the Closing and the updating certificates thereto
set forth no changes or conditions which in the judgment of Belbrook constitute
a material adverse change relating to any of the Property or to any Owning
Entity;

(ii)                                  Subject to the provisions of Article 11
hereof, the Property shall be in substantially the same condition it now is,
reasonable use and wear excepted;

(iii)                               Duke shall have performed, observed, and
complied or shall have caused Owning Entities to have performed, observed and
complied with all covenants and agreements required by this Agreement to be
performed by Duke at or prior to Closing;

(iv)                              There shall have been no pledge of Duke’s
Interest in WTM Master Buildings or in Westfields I or any pledge of WTM Master
Buildings Interest in the Owning Entities and no pledge by Westfields Buildings
of any of its interests in any of the Property Owners;

(v)                                 There shall not have been instituted and be
pending any litigation (1) brought by any tenants alleging defaults by Property
Owners under any Leases at the Properties, (2) alleging material defects
(defects which cost more than $25,000 to fix) in the physical condition of the
Improvements

10

 


--------------------------------------------------------------------------------


or (3) that would impair any Owning Entity’s right to convey the Member Interest
in accordance with the terms of this Agreement;

(vi)                              There shall be no outstanding notices of
violation with respect to any Property or Owning Entities’ operation thereof
from any governmental authorities and the Property shall be in compliance with
all applicable laws;

(vii)                           The assets of Property Owners shall consist of
the following (unless agreed otherwise by the parties hereto in writing):

(A)                              The Property;

(B)                                All operating licenses, occupancy permits,
and other licenses or permits and authorizations from governmental entities
related to the Owning Entities and the Property;

(C)                                The Leases;

(D)                               All Security Deposits;

(E)                                 All utility deposits, if any; and

(F)                                 All deposits and escrows required by the
Assumed Loans.

(viii)                        The Liabilities of the Owning Entities shall
consist of the following (unless agreed otherwise by the parties hereto in
writing), and no others:

(A)                              Real Estate and Personal Property Taxes not yet
due and payable;

(B)                                The liability to tenants for Security
Deposits;

(C)                                The obligations under Leases, and Operating
Contracts and trade accounts payable incurred in the ordinary course of business
and certified to by Duke at Closing, the latter of which, if not prorated
hereunder, shall be promptly paid by Duke after the Closing; and

(D)                               The Assumed Loans.

(b)           Upon learning of a failure of a condition in this Article 8, or
any other condition in this Agreement, Belbrook shall promptly notify Duke
thereof, and Duke shall have thirty (30) days to cure said failure, and the
Closing Date shall be extended to allow said thirty (30) day period to run in
full.  If such failure

11

 


--------------------------------------------------------------------------------


cannot be cured within such thirty (30) day period, then, provided that Duke
shall have commenced to cure such failure within such thirty (30) day period and
thereafter shall diligently and continuously prosecuted such cure, the aforesaid
thirty (30) day period shall be extended for an additional sixty (60) days.  If
on the Closing Date (as may be extended hereby) the conditions of this Article 8
have not been satisfied, then, at Company’s option, Company and Belbrook shall
not be obligated to close the transactions contemplated hereby.  In such case,
if Duke is not in breach or default of any of their representations, warranties,
covenants or obligations hereunder, after expiration of all applicable notice
and cure periods, all obligations of the parties hereto shall cease and this
Agreement shall be terminated and the parties shall be without further recourse
or remedy hereunder.  If Duke is in breach of any of their representations,
warranties, covenants or obligations hereunder, after expiration of all
applicable notice and cure periods, then Company shall have the rights and
remedies set forth in Article 9 below.

ARTICLE 9.  Default:  (a) In the event of a material breach or default by Duke
of any of its representations, warranties, covenants or obligations hereunder,
which is not cured within thirty (30) days after notice to Duke thereof (which
thirty (30) day period is to run concurrently with the thirty (30) day period
set forth in Section 8(b) above and the applicable Closing shall be extended to
allow the full cure period to run), Belbrook shall have the right to elect one
of the following rights and remedies, as its sole and exclusive remedy with
respect to any such breach or default known to Belbrook prior to Initial Closing
(it being acknowledged that if Belbrook knows of any such breach or default and
fails to notify Duke thereof prior to Closing, Belbrook shall be considered to
have elected the option set forth in Subsection (ii) below):

(i)            Terminate this Agreement by notice to Duke, and all obligations
of the parties under this Agreement shall terminate and Belbrook shall be
entitled to immediate payment from Duke of all out-of-pocket costs incurred by
Belbrook in connection with the Agreement and the transactions contemplated
hereby (provided that after the Initial Closing occurs, the out-of-pocket costs
shall be measured from the most recent Closing to the date of said termination),
subject to a maximum reimbursement not to exceed $500,000.00.

(ii)           Waive the breach or default as a condition of Closing (subject to
any written agreement between the parties to address said breach or default)and
proceed to Closing in accordance with the provisions of this Agreement.

12

 


--------------------------------------------------------------------------------


(iii)          Seek specific performance.

(b)           In the event of a material breach or default by Company or
Belbrook of any of its representations, warranties, covenants or obligations
hereunder which is not cured within thirty (30) days after notice to Belbrook
thereof, Duke shall have the right to elect one of the following rights and
remedies, as its sole and exclusive remedy:

(i)            Terminate this Agreement by notice to Belbrook, and all
obligations of the parties under this Agreement shall terminate and Duke shall
be entitled to immediate payment from Belbrook of all out-of-pocket costs
incurred by Duke in connection with the Agreement and the transactions
contemplated hereby, (provided that after the Initial Closing occurs, the
out-of-pocket costs shall be measured from the most recent Closing to the date
of said termination) subject to a maximum reimbursement not to exceed
$500,000.00.

(ii)           Waive the breach or default and proceed to Closing in accordance
with the provisions of this Agreement (subject to any written agreement between
the parties to address said breach or default).

(iii)          Seek specific performance.

ARTICLE 10.  Entire Agreement Herein:  The parties understand and agree that
their entire agreement is contained herein and that no warranties, guarantees,
statements, or representations shall be valid or binding on a party unless set
forth in this Agreement.  It is further understood and agreed that all prior
understandings and agreements heretofore had between the parties are merged in
this Agreement which alone fully and completely expresses their agreement and
that the same is entered into after full investigation, neither party relying on
any statement or representation not embodied in this Agreement.  This Agreement
may be changed, modified, altered or terminated only by a written agreement
signed by the parties hereto.

ARTICLE 11.  Damage or Destruction; Condemnation:  (a) The risk of loss, damage
or destruction to the Property by fire or other casualty or the taking of all or
part of the Property by condemnation or eminent domain or by an agreement in
lieu thereof until the Closing is assumed by Duke.

13

 


--------------------------------------------------------------------------------


(b)           In the event of any damage or destruction of the Property, then,
as long as (i) the damage or destruction was insured, (ii) there is no loss of
rent (i.e. the tenants are not entitled to an abatement of rent, or if tenants
are entitled to an abatement of rent, such abatement is covered through rent
loss insurance proceeds or a binding, unconditional agreement by Duke in form
and substance satisfactory to Belbrook to cover such abatement), and (iii) Duke
pays to the Company any applicable deductible, then the Company and Belbrook
shall proceed to Closing. If the conditions of subsection (b) above are not
satisfied, then Belbrook may elect to proceed to Closing to include the affected
Property, or terminate this Agreement as to the affected Property.

(c)           If all or part of the Property is taken by condemnation, eminent
domain or by agreement in lieu thereof, or any proceeding to acquire, take or
condemn all or part of the Property is threatened or commenced (collectively, a
“Taking”), which (i) allows a tenant to terminate its lease (and said tenant
does not agree to waive its termination right) or (ii) materially impacts access
or parking for the applicable Property (collectively, a “Material Taking”), the
Company may either (1) terminate this Agreement as it relates to the affected
Property and proceed to Closing on the remaining Properties with an appropriate
reduction in the Gross Agreed Value for any terminated Property or (2) proceed
to Closing in accordance with the terms hereof, without reduction in the Gross
Agreed Value.  If Owning Entity has received payments from the condemning
authority and if Company elects to proceed to Closing, Owning Entity shall
credit the amount of said payment against the Gross Agreed Value at the
Closing.  If a Taking is not a Material Taking and the Owning Entity has not
received payments from the condemning authority, then the parties shall proceed
to Closing in accordance with the terms hereof, without reduction in the Gross
Agreed Value.  If payments have been received, a credit for same shall be
applied at Closing except to the extent used by Property Owner for repair of any
damage to the Property caused by the Taking.

(d)           Duke shall immediately notify Company of any damage or destruction
to the Property or any notice received by Owning Entity or Duke or information
or awareness acquired by Duke regarding the threatening of or commencement of
condemnation or similar proceedings.

(e)           If any Property is terminated from this Agreement pursuant to this
Article 11, the Closing shall be delayed to allow Duke to transfer the Property
from the Property Owner to an entity owned solely by Duke, together with an
assignment of all insurance or Taking proceeds, if necessary.

14

 


--------------------------------------------------------------------------------


ARTICLE 12.  Representations and Warranties of Duke:  (a) Subject to the
disclosures contained in Exhibit U attached hereto and made a part hereof (the
“Disclosure Items”), matters contained in the due diligence materials delivered
to Belbrook or located in the electronic data room created by Duke (the “Data
Room”) and made available to Belbrook and any matters of public record where the
Property is located, Duke hereby represents and warrants to Company as of the
date of this Agreement and as of the Closing Date as follows:

(i)                                     Each Owning Entity other than Duke is a
limited liability company duly and validly organized and existing and governed
by the laws of the State of Delaware and registered to do business in the State
of Virginia, if so required.  Furthermore, since its inception, each Owning
Entity other than Duke has been, and is as of the date hereof, a disregarded
entity for Federal income tax purposes.

(ii)                                  A true and complete copy of the operating
agreement and all other organizational documentation for each Owning Entity
other than Duke along with all amendments thereto and modifications thereof has
been certified by Duke and delivered to Company, and the same is in full force
and effect and has not been, and will not be, subsequently modified,
supplemented or amended, except as expressly required hereby.

(iii)                               Each Owning Entity has filed all requisite
assumed name and other certificates with respect to such Owning Entity in all
appropriate governmental offices, including, but not limited to, all appropriate
governmental offices in the Commonwealth of Virginia.

(iv)                              Each Owning Entity has the legal right and all
necessary power and authority to carry on its business as it is now being
conducted and to own, maintain, lease and operate all of the properties and
assets, including, without limiting the foregoing, the Property now owned and
operated by it.  No Owning Entity other than Duke does engage in or has engaged
in any business other than the ownership, maintenance, leasing and operation of
the Property and activities related thereto.  Except as set forth in Exhibit M,
no Owning Entity other than Duke (1) does own, lease or have nor has owned,
leased or had any tangible property other than the Property or (2) has or ever
has had any direct or indirect ownership interest in any other real or personal
property, firm, corporation, joint venture,

15

 


--------------------------------------------------------------------------------


partnership, business entity or other enterprise.  No Owning Entity other than
Duke has qualified to do business in any jurisdiction other than the
Commonwealth of Virginia and the State of Delaware.

(v)                                 The execution, delivery and performance of
this Agreement and the consummation of the transactions contemplated hereby do
not, and will not, violate any provisions of the organizational documents or
operating agreement and will not violate any provision of, or cause a default
under, or result in the acceleration of any obligation under, any agreement to
which any Owning Entity is a party or by which any Owning Entity or its
operations is bound, or any law, statute, rule, ordinance, regulation or
requirement by which any Owning Entity or the operations of any Owning Entity
may be bound or affected; do not, and will not, require the consent or approval
of any court, administrative or governmental authority; and do not, and will
not, result in the creation or imposition of any lien upon, or give to any
person or entity any interest or right (including any right of termination or
cancellation) in or with respect to, any agreement to which any Owning Entity is
a party or any Owning Entity is bound, or, in or with respect to the business or
operations of any Owning Entity.

(vi)                              The Property Owners are the sole owners of the
Property and hold good and indefeasible title to all of the Property subject
only to the encumbrances as were set forth in the title policies issued in the
name of each Property Owner and heretofore made available in the Data Room. 
There are no liens, encumbrances and encroachments from or on the Property (“New
Title Matters”) except those as were in existence on the effective date of each
title policy and survey of the Property issued in the name of each Property
Owner except (1) real estate taxes and other charges payable therewith not yet
due and payable, (2) normal and customary easements (e.g. utilities, access
etc.) that do not materially impair the marketability of the Property or its use
and enjoyment and (3) the Assumed Loans.

(vii)                           The Property Owners are the sole owners of the
Personal Property and hold good and indefeasible title to all of the Personal
Property.  There are no liens, charges, encumbrances, rights, restrictions and
agreements of any nature affecting the Personal Property (“New Personal Property
Matters”) except as were in existence on the effective date of each title policy
issued in the name of each Property

16

 


--------------------------------------------------------------------------------


Owner except (1) personal property taxes and other charges payable therewith not
yet due and payable, and (2) the Assumed Loans.

(viii)                        The facts set forth in Article I of this Agreement
relating to the Owning Entities are true, correct and complete and the Member
Interests are free and clear of all liens, charges, encumbrances, rights,
restrictions and agreements of any nature.

(ix)                                Reserved.

(x)                                   There are no outstanding warrants,
options, rights, agreements, calls or other commitments to which any of the
Property, or any Owning Entity (other than Duke) is a party or by which it is
bound relating to or providing for the sale, conveyance, transfer, gift, pledge,
mortgage or other disposition, encumbrance or granting of, or permitting any
person or other entity to acquire any interest in any Owning Entity (other than
Duke) or the Property, respectively.

(xi)                                Except as expressly disclosed in Exhibit R,
(1) to Duke’s knowledge, there is no litigation or governmental proceeding
pending or threatened with respect to the Property, or with respect to any
Owning Entity which impairs the ability of the Owning Entity to perform its
obligations under this Agreement and (2) no Owning Entity other than Duke has
any present liabilities or, to Duke’s knowledge, contingent liabilities,
including, without limitation, liabilities with respect to (A) injury or damage
to any person or property, whether or not reserved against, arising out of or
relating to the ownership, maintenance, use or operation of the Property or
activities now being or heretofore conducted by any Owning Entity except for any
personal injury or property damage action for which there is adequate insurance
coverage, (B) penalties, levies, fines, judgments or assessments (except for
real estate and personal property taxes and front-foot assessments not yet due
and payable), and (C) indebtedness for borrowed money except for the Assumed
Loans.  As used herein, the term “liabilities” shall include, without
limitation, a state of facts which has occurred prior to the date hereof and
which results in or gives rise to a claim subsequent to the date hereof.

(xii)                             To Duke’s knowledge, there are no outstanding
judgments, claims, orders, or assessments against any Owning Entity (other than
Duke)

17

 


--------------------------------------------------------------------------------


which have not been fully paid or satisfied as of the date hereof, except for
real estate and personal property taxes not yet due and payable.

(xiii)                          This Agreement and all documents that are to be
executed by Duke and delivered to Company at the Closing are, or at the time of
the Closing will be, duly authorized, executed and delivered by Duke, and all
consents required under Duke’s organizational documents or by law have been
obtained.  All necessary third party consents and approvals to the transactions
contemplated hereby have been obtained, other than the consent of Existing
Lenders.  This Agreement and all such documents are, or at the Closing will be,
legal, valid and binding obligations of each of the Owning Entities and Duke,
and do not violate any material provisions of any agreement or judicial order to
an Owning Entity, Duke or the Property is subject.

(xiv)                         To Duke’s knowledge, there are no condemnation,
zoning, environmental or other land use regulation proceedings affecting the
Property, either instituted or planned to be instituted, that would
detrimentally affect the use, occupancy and operation of the Property or the
value of the Property.

(xv)                            Except as set forth on Exhibit P (“Rent Roll”),
there are no Leases or other occupancy arrangements or claims to possession
affecting the Property and, to Duke’s knowledge, each of the Leases listed on
the Rent Roll is in full force and effect.  To Duke’s knowledge, (1) there is no
monetary default or other material default on the part of Landlord or Tenant
under any of said Leases except as disclosed on the Rent Roll and (2) no act or
omission has occurred which with the passage of time or the giving of notice or
both could create such a default.  The information regarding the Leases set
forth on the Rent Roll is materially true, correct and complete.  A true,
correct and complete copy of each Lease in Duke’s possession or control has
heretofore been made available to the Company either by delivery or in the Data
Room.  To Duke’s knowledge, the information furnished to the Owning Entities by
tenants in the estoppel certificates made available to Company in the Data Room
or otherwise is true and correct on the date hereof as though such estoppels
were dated the date hereof, subject to changes reflected in the Rent Roll.

 

18

 


--------------------------------------------------------------------------------


 

(xvi)                         There is no employment contract or collective
bargaining agreement in force which affects the Property.

(xvii)                      No Owning Entity other than Duke has any employees.

(xviii)                   Except as set forth on Exhibit Q there are no
management, service, supply and maintenance agreements, equipment leases, or
other contracts and agreements to which any Owning Entity is party with respect
to or affecting the Property as of the date of this Agreement (herein
collectively referred to as the “Operating Contracts”).

(xix)                           To Duke’s knowledge, the Properties are not in
violation of any material requirement of any laws and regulations; all licenses,
permits, consents, orders, authorizations or other approvals (collectively, the
“Licenses”) required for the ownership, use or operation of the Property have
been duly and validly issued by the appropriate authority and are in full force
and effect; and no Owning Entity has received any written notice of proceedings
relating to the revocation or modification of any such License which would have
a material adverse effect on the Property.

(xx)                              Duke has delivered or made available in the
Data Room to Company true and complete copies of all reports prepared for Duke
or in Duke’s possession or control related to hazardous waste, hazardous
materials, hazardous substances, oil, radon, urea-formaldehyde, lead paint or
asbestos.  To Duke’s knowledge, except as set forth in such reports delivered to
Company, the Property is not in violation of any applicable environmental laws
and the Property does not have any aboveground or underground storage tanks
located thereon.  For purposes hereof the terms “hazardous waste”, “hazardous
substances”, “hazardous materials” and “oil” shall mean and include any material
defined as such under any federal, state or local law, rule, regulation or order
or regulation relating to the protection of human health and the environment or
hazardous or toxic substances or wastes, pollutants or contaminants.

(xxi)                           Except as set forth in Exhibit R hereto, there
is not now pending nor, to Duke’s best knowledge has there been threatened, any
action, suit or proceeding against or affecting any Owning Entity or the
Property before or by any federal or state court, commission, regulatory body,
administrative agency or other governmental body, domestic or

19


--------------------------------------------------------------------------------


foreign, wherein an unfavorable ruling, decision or finding, upon consummation
of the sale contemplated hereby to Company or otherwise, may reasonably be
expected to have a material adverse effect on the business or prospects of or on
the condition or operations of the Property and/or, any Owning Entity would
interfere with Duke’s ability to consummate the transactions by this Agreement. 
Exhibit R attached hereto is a complete list of all pending litigation affecting
the Owning Entities (other than Duke), the Property or the Owning Entities’
operation thereof.

(xxii)                        Neither Duke nor any other Owning Entity is a
“foreign person” as defined by the Internal Revenue Code (“IRC”), Section 1445
and Duke’s Taxpayer or Employer I.D. Number is 35-1898425.

(xxiii)                     With respect to Assumed Loans to which certain
Property will be subject at Closing (1) that the Loan Documents (the “Loan
Documents”) heretofore made available to Belbrook in the Data Room; (2) the
unpaid principal balance of the Assumed Loans is, on the date hereof, as set
forth in Exhibit V and on the date of the Closing with respect to the Property
encumbered by the Assumed Loan will be as set forth in a certificate from Duke
delivered at such Closing, the (“Loan Certificate”) from Duke delivered at such
Closing; (3) interest due and payable to date in respect of the principal
indebtedness has been paid; (4) the amount of any escrows, reserves or impounds
then being held by or on behalf of Lender are, on the date hereof as set forth
in Exhibit W and at relevant Closing will be as set forth from in the Loan
Certificate and (5) to Duke’s best knowledge Borrower is not in default in
paying the Assumed Loans or in performing or observing any of the covenants or
agreements of the Assumed Loans.

(xxiv)                    From the time of its formation, each Owning Entity has
maintained general liability and umbrella liability insurance coverage in the
aggregate amount of at least Fifty Million Dollars ($50,000,000).  Evidence of
such insurance coverage has been delivered by Duke to Company.

(b)           Duke shall indemnify and defend Company and Belbrook against and
hold Company and Belbrook harmless from any and all losses, costs, damages,
liabilities and expenses (including, without limitation, reasonable counsel
fees) arising out of any (i) claims, actions, suits or proceedings that may be
made,

20


--------------------------------------------------------------------------------


asserted or commenced under or in connection with the Member Interest, the
Leases or any other matter relating to the Property if the same results from any
breach of Duke’s obligations prior to Closing, or (ii) any breach by Duke of its
representations and warranties hereunder, to the extent of the actual costs
incurred by Company as a result of such breach.  Any action by Belbrook or
Company for breach of any representation or warranty or claim under the
indemnity contained herein must be commenced within three hundred sixty-five
(365) days of each Closing or forever be barred except as hereinafter explicitly
set forth.  Duke shall not be liable for any breach of a representation or
warranty discovered by Belbrook prior to Closing unless such liability is
specifically affirmed by Duke in writing herein or by separate instrument at or
prior to Closing.  This subsection (b) shall expressly survive each Closing
subject to the applicable limitations on survivability.

(c)           Except as expressly set forth herein or called for herein or
called for in any of the instruments attached as exhibits hereto, DUKE AND THE
OTHER OWNING ENTITIES MAKE NO WARRANTIES OR REPRESENTATIONS of any kind or
character, express or implied, with respect to (i) the quality, nature, adequacy
and physical condition and aspects of the Property, including, but not limited
to, the structural elements, seismic aspects of the Property, foundation, roof,
appurtenances, access, landscaping, parking facilities and the electrical,
mechanical, HVAC, plumbing, sewage, and utility systems, facilities and
appliances, the square footage within the improvements on the Property and
within each tenant space therein, (ii) the quality, nature, adequacy, and
physical condition of soils, geology and any groundwater, (iii) the existence,
quality, nature, adequacy and physical condition of utilities serving the
Property, (iv) the development potential of the Property, and the Property’s
use, habitability, merchantability, or fitness, suitability, value or adequacy
of the Property for any particular purpose, (v) the zoning or other legal status
of the Property or any other public or private restrictions on use of the
Property, (vi) the compliance of the Property or its operation with any
applicable codes, laws, regulations, statutes, ordinances, covenants, conditions
and restrictions of any governmental or quasi-governmental entity or of any
other person or entity, (vii) the presence of hazardous materials on, under or
about the Property or the adjoining or neighboring property, (viii) the quality
of any labor and materials used in any improvements on the Property, (ix) the
condition of title to the Property, (x) the Leases, Operating Contracts, or
other documents or agreements affecting the Property, (xi) the value, economics
of the operation or income potential of the Property, or (xii) any other fact or
condition which may affect the Property, including without limitation, the
physical condition, value, economics of operation or income potential of the
Property. 

21


--------------------------------------------------------------------------------


Notwithstanding anything contained herein to the contrary, this Subsection (c)
shall survive the Closing or any termination of this Agreement.

(d)           For purposes of this Agreement and any document delivered at
Closing, whenever the phrase “to the best of Seller’s knowledge” or the
“knowledge” of Duke or any other Owning Entity or words of similar import are
used, they shall be deemed to mean and are limited to the current actual
knowledge only of Howard Feinsand, Nicholas Anthony, Jeff Behm, Peter Scholz,
Battista Orsino and Kathy Knizner, at the times indicated only, and not any
implied, imputed or constructive knowledge of such individual(s) or of Duke or
any Owning Entity, and their employees, and representative, and without any
independent investigation or inquiry having been made or any implied duty to
investigate, make any inquiries or review the due diligence materials. 
Furthermore, it is understood and agreed that such individual(s) shall have no
personal liability in any manner whatsoever hereunder or otherwise related to
the transactions contemplated hereby.

ARTICLE 13.  Limitation of Liability. Notwithstanding anything to the contrary
contained herein, after the Closing: (a) the maximum aggregate liability of
Duke, and the maximum aggregate amount which may be awarded to and collected by
Belbrook and the Company (including, without limitation, for any breach of any
representation, warranty and/or covenant by Duke) under this Agreement or any
documents executed pursuant hereto or in connection herewith, (collectively, the
“Other Documents”), shall under no circumstances whatsoever exceed ten percent
(10%) of Gross Agreed Value and (b) no claim by Belbrook or the Company alleging
a breach by Duke of any representation, warranty and/or covenant of Duke
contained herein or in any of the Other Documents may be made, and Duke shall
not be liable for any judgment in any action based upon any such claim, unless
and until such claim, either alone or together with any other claims by Belbrook
or the Company alleging a breach by Seller of any such representation, warranty
and/or covenant is for an aggregate amount in excess of Fifty Thousand Dollars
($50,000) (the “Floor Amount”), in which event Duke’s liability respecting any
final judgment concerning such claim or claims shall be for the entire amount
thereof, subject to the limitation set forth in clause (a) above; provided,
however, that if any such final judgment is for an amount that is less than or
equal to the Floor Amount, then Duke shall have no liability with respect
thereto.  This provision shall expressly survive the Closing or the termination
of this Agreement.

ARTICLE 14.  Apportionment of Rents, Taxes and Other Charges:  (a) All normal
and customarily proratable items of the Property and the Owning Entities,

22


--------------------------------------------------------------------------------


including without limitation, real estate and personal property taxes and
assessments, utility bills, collected rents and other income, and Operating
Contract payments (under Operating Contracts assumed by Company) and any other
expenses of the operation and maintenance of the Property, shall be prorated as
of the Closing Date, Duke being charged and credited for all of the same
relating to the period up to the Closing Date and Company being charged and
credited for all of the same relating to the period on and after the Closing
Date.  Real estate taxes shall be prorated on the basis of the amount due and
payable for the year of Closing.  No proration shall be made in relation to
delinquent rents existing, if any, as of the Closing Date.  In adjusting for
uncollected rents, no adjustment shall be made in Duke’s favor for rents which
have accrued and are unpaid as of Closing, but Company shall pay Duke such
accrued and unpaid rents, as and when collected by Company, it being agreed that
Company shall not be deemed to have collected any such arrearages attributable
to the period prior to Closing until such time as the tenant is current in the
payment of all rents accruing in the month of and after the Closing.  Company
agrees to bill tenants of the Property for all past due rents and to take any
additional reasonable actions requested by Duke to collect rents that are
accrued but unpaid as of the Closing, provided that Company shall not be
obligated to incur any out-of-pocket third party expense in connection with such
actions and Company shall not be obligated to take any action to terminate a
tenancy. Prepaid insurance premiums will be prorated and Belbrook and Company
will be added as additional insureds.  Company shall receive the Security
Deposits, with interest thereon required by the Leases or by law (if not
transferred separately in kind).  If interest is due on a Security Deposit only
if the tenant is in possession for a stated period of time which has not elapsed
as of Closing, the credit shall be given as if the tenant will be in possession
for the required period and there shall be no post closing adjustment.  The
provisions of this Article 14 shall survive the Closing.  There will be a
readjustment, if necessary.  The parties will readjust as promptly as possible
when the relevant facts are available.

(b)           For Properties subject to Existing Loans, Duke will receive a
credit from the Company equal to the balance of any escrow accounts being held
by the Existing Lenders on the day of the Closing.  The balances on the date
hereof are set forth in Exhibit W.

(c)           A detailed statement shall be prepared at the Closing setting
forth the manner of computation of the aforesaid pro-ration adjustments.

ARTICLE 15.  Broker:  Each party represents hereby to the other that it dealt
with no broker other than Banc America Securities, LLC (the “Broker) in the
consummation of this Agreement and each party indemnifies the other from any

23


--------------------------------------------------------------------------------


claim arising from the failure of such representation by the indemnifying
party.  Any compensation due to Broker shall be the sole responsibility of, and
be timely paid by, Duke.  This Article 15 shall expressly survive Closing.

ARTICLE 16.  Mutual Indemnification .  The transfer of Member Interests
contributed hereunder is intended to be effective at the times of the Closings
pursuant to this Agreement.  Subject to specific provisions hereof, any debts,
taxes, or claims of third parties arising out of Owning Entities’ ownership and
possession of the Properties and the conduct of any business conducted by Owning
Entities in connection with the Property and/or Owning Entities prior to the
Closing (even though such claims, taxes or suits may be levied or be instituted
thereafter) and any liabilities of the Owning Entities not disclosed on the
Balance Sheet shall remain Duke’s exclusive responsibility and, subject to all
of the indemnification limitations which are included in Article 13 above, Duke
indemnifies and saves harmless Company with respect to any loss or expense which
Owning Entities or Company shall sustain because of any such debts or claims. 
Any debts, taxes or claims of third parties arising out of Owning Entities’
ownership and possession of the Property or the conduct of any business
conducted by Owning Entities after the Closing Date (not specifically caused by
the breach of any of Duke’s representations, warranties or covenants contained
herein) and the accrual of the Company’s right to the Property as the new Member
of Owning Entity are to be the exclusive responsibility of the Company.  The
Company shall and hereby does indemnify and save harmless Duke with respect to
any loss or expense which Duke shall have sustained because of any such debts or
claims.  The provisions hereof shall survive the Closing indefinitely.

ARTICLE 17.  Taxes.

(a)           Duke represents and warrants that each of the Owning Entities has
filed all material tax returns required to be filed prior to the Closing Date
and has paid all taxes it owes with respect to all taxable periods ending on or
before the Closing Date.  Duke shall indemnify the Company for any liability
with respect to taxes (including interest and penalties thereon) owed by any
Owning Entity for any taxable period ending on or before the Closing.

(b)           Duke shall prepare or cause to be prepared, and file or cause to
be filed, all Tax Returns required to be filed by the Owning Entities for all
taxable periods ending on or before the Closing Date.

(c)           Duke shall defend any audit or other proceedings involving taxes
for any taxable period of any Owning Entities ending on or before the Closing
Date.

24


--------------------------------------------------------------------------------


(d)           The parties agree to report the contributions of the entire Member
Interest of each of the Owning Entities to the Company as transactions in which
gain, if any, is recognized for federal income tax purposes.  Duke represents
and warrants that immediately following the contribution, the tax basis of the
Properties to the Company will equal the Gross Agreed Value minus the Closing
prorations other than closing costs.

The provisions of this Article 17 shall survive the Closing.

ARTICLE 18.  Indemnity and Agreement Regarding Special Title Situation (a)    
.  Duke hereby agrees to indemnify, defend and hold harmless Company from and
against any and all loss, costs or expense reasonably incurred by Company
relating to:

i.                  Any encroachment, existing as of the date hereof, of the
building located at 4805 Stonecroft Boulevard at Westfields into a so-called
“side yard set back area” established by the Declaration of Protective Covenants
and Restrictions which encumber said Property as of the date hereof (the
“Declaration”); and

ii.               Any encroachment, existing as of the date hereof, of the
building located at 4803 Stonecroft Boulevard at Westfields into a so-called
“no-build area” of a recorded landscape easement which encumbers said Property
as of the date hereof (the “Landscape Easement”).

This indemnity (1) shall apply only to third party claims of violations under
the Declaration or Landscape Easement related to the above referenced
encroachments and shall apply only to actual out of pocket expenses of the
Company (which shall include, to the extent reasonably incurred, without
limitation, (x) all costs of remodeling, alteration, reconstruction or other
physical changes, (y) all administrative and legal costs and attorneys’ fees and
expenses, and (z) any and all fines, penalties or the like to the extent the
foregoing arise as a result of third party claims relating to such encroachments
but shall expressly exclude consequential damages, including, without
limitation, any alleged price reduction in a sale of the affected Property
related to the encroachments or other reduction in value of the affected
Property), (2) is personal to the Company and shall not be assignable to any
successor in title or other party and (3) shall not apply to any claim based on
an amendment to the Declaration or Landscape Easement after the date hereof.

25


--------------------------------------------------------------------------------


Notwithstanding anything to the contrary contained elsewhere in this Agreement,
this indemnity shall survive for the maximum duration permitted by law;
provided, however, this indemnity shall not cover losses, costs or expenses (1)
for claims first arising after the date that Belbrook and any Belbrook Affiliate
is no longer a Member of the Company, (2) first arising after the date that the
Company prevents Duke from taking the lead in any negotiations, arbitration,
mediation, administrative hearings, litigation and other similar proceedings
(collectively, “Disputes”) on behalf of the Company, of any third party claims
under the Declaration or Landscape Easement; provided, however, this is not
intended to exclude Belbrook from participating in any Disputes, but, rather, is
to establish that Duke is to have the final decision-making authority in such
Disputes in order for Belbrook to preserve its continuing rights under this
indemnity, (3) first arising after the date the Company shall have voluntarily
settled any such claim if such settlement was neither recommended or approved by
Duke , including such losses, costs and expenses in connection with such
settlement, or (4) first arising after the Company shall have rejected a
proposed settlement of any such claim that Duke recommends to the Company
(unless the proposed settlement would impose a cost to the Company that would
not be covered in full by Duke).

        (b)     With respect to the Properties known as 107 Carpenter Road and
109 Carpenter Road, TransDulles (collectively hereinafter referred to as the
“Benefited Parcels”), 21 of the parking spaces (the “Parking Spaces”) serving
such buildings are located wholly or partially on land that will not be owned by
the Company as part of the transactions contemplated hereby.  Such land is,
however, owned by a limited liability company (the “Burdened Parcel Owner”)
which is wholly owned by and controlled by Duke.  Duke hereby agrees within
fourteen (14) days following the Initial Closing, to cause Burdened Parcel Owner
to convey to the Property Owner of the Benefited Parcels in form and substance
reasonably satisfactory to Belbrook and its counsel, an irrevocable, perpetual
easement for the benefit of the Benefited Parcels, running with the land,
entitling the owner(s) of the Benefited Parcels and their successors, assigns,
tenants and invitees to the exclusive use of said parking spaces.  The
maintenance and repair of the Parking Spaces shall be the responsibility of
Property Owner of the Benefited Parcels.

ARTICLE 19.  Recording:  It is agreed hereby that this Agreement shall not be
filed for recording with any governmental body.

26


--------------------------------------------------------------------------------


ARTICLE 20.  Notices:  Any notice or communication which may be or is required
to be given pursuant to the terms of this Agreement shall be in writing and
shall be sent to the respective party at the address set forth below, postage
prepaid, by Certified Mail, Return Receipt Requested, or by a nationally
recognized overnight courier service that provides tracing and proof or receipt
of items mailed, or to such other address as either party may designate by
notice similarly sent.  Notices shall be effective upon receipt.

To Duke:

Duke Realty Corporation

 

 

600 East 96th Street - Suite 100

 

 

Indianapolis,  IN  46240

 

 

Attn:       Jeffrey D. Behm

 

 

Telephone:  (317) 808-6066

 

 

Telecopy:    (317) 808-6794

 

 

 

 

With a copy to:

Duke Realty Corporation

 

 

3950 Shackleford Road, Suite 300

 

 

Duluth, GA  30096

 

 

Attn:       Howard Feinsand

 

 

Telephone:  (770) 717-3267

 

 

Telecopy:    (770) 717-3314

 

 

 

 

With an additional copy to:

Alston & Bird LLP

 

 

1201 West Peachtree Street

 

 

Atlanta, Georgia  30309-3424

 

 

Attn:  Jay G. Farris, Jr.

 

 

Telephone:  (404) 881-7896

 

 

Telecopy:  (404) 253-8587

 

 

 

 

To Company:

Eaton Vance Management

 

 

255 State Street

 

 

Boston, MA  02109

 

 

Attn:  General Counsel

 

 

Telephone:  617-598-8180

 

 

Telecopy:  617-598-0432

 

 

 



With copy to:

Eaton Vance Management

 

 

255 State Street

 

 

Boston, MA  02109

 

 

Attn:  Director of Asset Management

 

 

Real Estate Group

 

 

Telephone:  617-598-8681

 

 

Telecopy:  617-542-7410

 

 

 

 

With an additional copy to:

Goulston & Storrs, P.C.

 

 

400 Atlantic Avenue

 

 

Boston, MA  02110-3333

 

 

Attn:  Eli Rubenstein

 

 

Telephone:  (617) 574-6446



 

Telecopy:  (617) 574-7629

 

27


--------------------------------------------------------------------------------


 

ARTICLE 21.  Captions; Exhibits:  The captions in this Agreement are inserted
only for the purpose of convenient reference and in no way define, limit or
prescribe the scope or intent of this Agreement or any part hereof.  All
Exhibits and Schedules attached to this Agreement are made a part hereof and
incorporated herein.

ARTICLE 22.  Successors and Assigns:  This Agreement shall be binding upon the
parties hereto and their respective successors and assigns.

ARTICLE 23.  Closing Costs:  Each of Duke and Belbrook shall be responsible for
its own legal expenses, financial analysis costs and due diligence expenses. 
All other closing costs shall be borne by the Company.

ARTICLE 24.  Governing Law:  The laws of Virginia shall govern the validity,
construction, enforcement and interpretation of this Agreement.

ARTICLE 25.  Multiple Counterparts:  This Agreement may be executed in any
number of identical counterparts.  If so executed, each of such counterparts
shall constitute this Agreement.  In proving this Agreement, it shall not be
necessary to produce or account for more than one such counterpart.

ARTICLE 26.  Representations and Warranties of Company:  Company hereby
represents and warrants to Duke as of the date hereof and as of the Closing Date
as follows:

(a)           This Agreement and all documents executed by Company that are to
be delivered to Duke at the Closing are, or at the time of Closing will be, duly
authorized, executed and delivered by Company.  This Agreement and such
documents are, or at the Closing will be, legal, valid, and binding obligations
of Company, and do not, and, at the time of Closing will not, violate any
provisions of any agreement or judicial order to which Company is a party or to
which it is subject.

28


--------------------------------------------------------------------------------


(b)           There are no proceedings pending or, to Company’s knowledge,
threatened against it in any court or before any governmental authority or any
tribunal which, if adversely determined, would have a material adverse effect on
its ability to accept the membership interests to be conveyed or to carry out
its obligations under this Agreement.

(c)           Company shall indemnify and defend Duke against and hold Duke
harmless from any and all losses, costs, damages, liabilities and expenses
(including, without limitation, reasonable counsel fees) arising out of any
breach by Company of its representations and warranties hereunder.

ARTICLE 27.  Representations and Warranties of Belbrook:  Belbrook hereby
represents and warrants to Duke as of the date hereof and as of the Closing Date
as follows:

(a)           Belbrook is a corporation duly and validly organized and existing
and governed by the laws of the State of Delaware.

(b)           This Agreement and all documents executed by Belbrook that are to
be delivered to Duke at the Closing are, or at the time of Closing will be, duly
authorized, executed and delivered by Belbrook.  This Agreement and such
documents are, or at the Closing will be, legal, valid, and binding obligations
of Belbrook, and do not, and, at the time of Closing will not, violate any
provisions of any agreement or judicial order to which Company is a party or to
which it is subject.

(c)           There are no proceedings pending or, to Belbrook’s knowledge,
threatened against it in any court or before any governmental authority or any
tribunal which, if adversely determined, would have a material adverse effect on
its ability to carry out its obligations under this Agreement.

(d)           Belbrook shall indemnify and defend Duke against and hold Duke
harmless from any and all losses, costs, damages, liabilities and expenses
(including, without limitation, reasonable counsel fees) arising out of any
breach by Company of its representations and warranties hereunder.

ARTICLE 28.  Post-Closing Obligations:  (a)  After each Closing, each of Company
and Duke shall cooperate with one another at reasonable times and on reasonable
conditions and shall execute and deliver such instruments and documents as may
be necessary in order fully to carry out the intent and purposes

29


--------------------------------------------------------------------------------


of the transactions contemplated hereby.  Except for such instruments and
documents as the parties were originally obligated to deliver by the terms of
this Agreement, such cooperation shall be without additional cost or liability.

(b)  In addition to the foregoing, upon the request of Company, Duke shall make
its records pertaining to the Property available to Company for inspection,
copying and audit by Company’s designated accountants at Company’s sole cost and
expense in order to allow its accountants to prepare financial statements in
compliance with any or all of (a) the rules of the Securities and Exchange
Commission (the “Commission”); and (b) any registration statement, report or
disclosure statement filed with the Commission by, or on behalf of, Company;
provided, however, that in any such event (s), Company shall reimburse Duke for
all third party out-of-pocket costs and expenses that Duke incurs in order to
comply with the foregoing requirements.

(c)           The provisions of this Article 28 shall survive the Closing.

30


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as an
instrument as of the day and date first written above.

DUKE REALTY LIMITED PARTNERSHIP, an Indiana limited partnership

 

 

 

By:   Duke Realty Corporation, its sole general partner

 

 

 

:

By:

/s/ Howard L. Feinsand

:

 

Name: Howard L. Feinsand

 

 

Title: Executive Vice President, General Counsel and Corporate Secretary

 

WTM MASTER BUILDING, LLC, a Delaware limited liability company

 

 

:

By:   Duke Realty Limited Partnership, its sole member

 

 

 

      By: Duke Realty Corporation, its sole general partner

 

 

 

:

By

/s/ Howard L. Feinsand

 

 

Name: Howard L. Feinsand

 

 

Title: Executive Vice President, General Counsel and Corporate Secretary

 

TRANSDULLES BUILDINGS, LLC, a Delaware limited liability company

 

 

:

By:   WTM Master Building, LLC, its sole member

 

 

:

By:   Duke Realty Limited Partnership, its sole member

 

 

 

By:    Duke Realty Corporation, its sole general partner

 

 

 

By:

/s/ Howard L. Feinsand

 

 

Name: Howard L. Feinsand

 

 

Title: Executive Vice President, General Counsel and Corporate Secretary

 

 

 


--------------------------------------------------------------------------------


 

WESTFIELDS BUILDINGS, LLC, a Delaware limited liability company

 

 

 

By:   WTM Master Building, LLC, its sole member

 

 

:

By:   Duke Realty Limited Partnership, its sole member

 

 

:

By:   Duke Realty Corporation, its sole general partner

 

 

 

 

By:

/s/ Howard L. Feinsand

 

 

Name: Howard L. Feinsand

 

 

Title: Executive Vice President, General Counsel and Corporate Secretary

 

 

WESTFIELDS LIBERTY II, LLC, a Delaware limited liability company

 

 

 

By:   Westfields Buildings, LLC, its sole member

 

 

 

By:  WTM Master Building, LLC, its sole member

 

 

 

By:  Duke Realty Limited Partnership, its sole member

 

 

:

By:  Duke Realty Corporation, its sole general partner

 

 

 

 

By:

/s/ Howard L. Feinsand

 

 

Name: Howard L. Feinsand

 

 

Title: Executive Vice President, General Counsel and Corporate

 

 

Secretary

 

 

 


--------------------------------------------------------------------------------


 

WESTFIELDS LIBERTY III, LLC, a Delaware limited liability company

 

 

 

By:   Westfields Buildings, LLC, its sole member

 

 

:

By    WTM Master Building, LLC, its sole member

 

 

 

By:   Duke Realty Limited Partnership, its sole member

 

 

 

By:    Duke Realty Corporation, its sole general partner

 

 

 

 

By:

/s/ Howard L. Feinsand

 

 

Name: Howard L. Feinsand

 

 

Title: Executive Vice President, General Counsel and Corporate

 

 

Secretary

 

WESTFIELDS STONECROFT 4803, LLC, a Delaware limited liability company

 

 

 

By:   Westfields Buildings, LLC, its sole member

 

 

 

By:    WTM Master Building, LLC, its sole member

 

 

 

By:    Duke Realty Corporation, its sole member

 

 

 

By:   Duke Realty Corporation, its sole general partner

 

 

 

 

By:

/s/ Howard L. Feinsand

 

 

Name: Howard L. Feinsand

 

 

Title: Executive Vice President, General Counsel and Corporate Secretary

 

 


--------------------------------------------------------------------------------


 

WESTFIELDS STONECROFT 4805, LLC, a Delaware limited liability company

 

 

 

By:   Westfields Buildings, LLC, its sole member

 

 

 

By:   WTM Master Building, LLC, its sole member

 

 

 

By:   Duke Realty Corporation, its sole member

 

 

:

By   Duke Realty Corporation, its sole general partner

 

 

 

By:

/s/ Howard L. Feinsand

 

 

Name: Howard L. Feinsand

 

 

Title: Executive Vice
President, General
Counsel and Corporate
Secretary

 

 

WESTFIELDS LIBERTY I, LLC, a Delaware limited liability company

 

 

 

By:   Duke Realty Limited Partnership, its sole general partner

 

 

 

By:  Duke Realty Corporation, its sole general partner

 

 

 

 

By:

/s/ Howard L. Feinsand

 

 

Name: Howard L. Feinsand

 

 

Title: Executive Vice President, General
Counsel and Corporate Secretary

 

 

 


--------------------------------------------------------------------------------


 

WESTFIELDS BUILDINGS, LLC, a Delaware limited liability company

 

 

 

By:   WTM Master Building, LLC, its sole member

 

 

 

By:   Duke Realty Corporation, its sole member

 

 

 

By: Duke Realty Corporation, its sole general partner

 

 

 

 

By:

/s/ Howard L. Feinsand

 

 

Name: Howard L. Feinsand

 

 

Title: Executive Vice
 President, General
Counsel and Corporate
 Secretary

 

BELBROOK REALTY CORPORATION, a Delaware corporation

 

 

 

 

By:

/s/ William R. Cross

 

 

Name: William R. Cross

 

 

Title: President

 

QUANTICO REAL ESTATE, LLC, a Delaware limited liability company

 

 

 

 

By:

/s/ William R. Cross

 

 

Name: William R. Cross

 

 

Title: Manager

 

 

 


--------------------------------------------------------------------------------